Title: David Bailie Warden to Thomas Jefferson, 14 July 1816
From: Warden, David Bailie
To: Jefferson, Thomas


            
              Dear Sir,
              Paris, 14 July, 1816.
            
            I had the honour of writing to you, on the 12th Instant, inclosing the invoice of your Books, which mr. Carere of Baltimore had promised to have shipped on board his vessel about to sail for that port: but the house of Hottinguer has since informed me, that they have been put on board of the ship united states, bound to New york, and addressed to the Collector of that port. I inclose the Bill of lading and account of charges.—
            It gave me much pleasure to see mr. Terril, whom you were pleased to introduce to me. He is a young Gentleman of great promise. Baron Humboldt bids me present you his respects: he has, on several occasions, expressed his regret in not hearing from you for a long time. The London quarterly review of may last, contains a severe
			 attack against him excited probably by the liberal principles of all his writings, and the praise which they have recieved from the Edinburgh Reviewers.   I am, dear Sir, very respectfully 
            
              Your obed obliged Servant
              D. B. Warden
            
          